—Order unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the petition alleging violations of a joint custody order, which incorporated the parties’ joint custody agreement. “To sustain a finding of civil contempt based upon a violation of a court order, it is necessary to establish that a lawful court order clearly expressing an unequivocal mandate was in effect and that the person alleged to have violated that order had actual knowledge of its terms” (Graham v Graham, 152 AD2d 653, 654; see, Matter of McCormick v Axelrod, 59 NY2d 574, 583). In addition, it must be established that the offending conduct “defeated, impaired, impeded, or prejudiced” a right or remedy of the complaining party (Judiciary Law § 753 [A]; see, Matter of Frandsen v Frandsen, 190 AD2d 975, 976). The order and the underlying agreement incorporated therein do not support the contention of petitioner that respondent violated an “ ‘unequivocal mandate’ ” regarding her right to joint custody (Matter of Frandsen v Frandsen, supra, at 976). (Appeal from Order of Supreme Court, Herkimer County, Gilbert, J. — Custody.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.